DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 7 December 2020.
Claims 1, 3, 5 – 9, 11 – 14, 16 – 21 and 23 – 24 are pending and examined below. The Examiner acknowledges that claims 2, 4, 10, 15 and 22 are cancelled by Applicant.  

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 December 2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 November 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5 – 9, 11 – 14, 16, 21 and 23 – 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the limitation “operator information” in line 12 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “operator information” in claim 1, line 3, or the limitation refers to a new operator information not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation “operator information” to mean “the operator information”.

Regarding claim 1, the limitation “the communication” in lines 14 – 15 is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the 

Regarding claim 3, the limitation “noise level measurement data” in lines 5 – 6 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “noise level measurement data” in claim 3, line 4, or the limitation refers to a new “noise level measurement data” not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation “noise level measurement data” to mean “the noise level measurement data”.

Regarding claim 6, the limitation “the operation information comprises… GPS positioning of the wearable device” is indefinite because claim 5, upon which claim 6 depends, states “operation information is provided to the wearable device via the first communication link” and it is ambiguous how the GPS positioning of the wearable device is obtained from the paired device via the first communication link.  Please note paragraph [0032] of Applicant’s Specification describes the wearable device comprises the GPS receiver and not the paired device. Thus, the GPS positioning of the wearable device in Applicant’s invention would not be provided via the first communication link from the paired device but from the GPS receiver in the wearable device; therefore, the limitation “GPS positioning of the wearable device” in claim 6 is not “operation information… provided to the wearable device via the first communication link” as defined in claim 5.

Regarding claim 21, the limitation “the communication” in lines 14 – 15 is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation “in response to the communication of the operator information” to mean “in response to the operator information”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 – 8, 11 – 13, 16 – 18, 21 and 23 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Esenwein et al. (U.S. 9,998,893 B2), hereinafter Esenwein, in view of Boeck et al. (U.S. 2016/0342142 A1), hereinafter Boeck.

Regarding claim 1, Esenwein discloses a wearable device (10, fig. 1) configured to be worn by an operator of outdoor power equipment (20, 22, figs. 2, 3; figs. 2, 3 shows external unit 20 as an angler grinder and external unit 22 as a power drill wherein the Examiner deems the angler grinder and/or the power drill are usable outside), the wearable device (10) comprising: 
a sensor (28, fig. 1) configured to sense operator information comprising a physiological parameter of the operator (col. 9, ll. 42 – 44 describes vital-data sensor element 28 configured to sense a pulse and a body temperature of an operator wherein the Examiner deems the pulse and the body temperature of an operator as physiological parameters of the operator and as the claimed “operator information comprising a physiological parameter of the operator”); and 
processing circuitry (12, 18, fig. 1) comprising a processor (col. 1, ll. 42 – 47) and memory (40, fig. 1), the processing circuitry (12, 18) being coupled to the sensor (28) (col. 9, ll. 38 – 42 describes sensor unit 12 comprises vital-data sensor element 28), the processing circuitry (12, 18) being configured to: 
communicate with a paired device (20, 22, figs. 2, 3) over a first communication link during an operation of the paired device (20, 22) (col. 10, ll. 37 – 57 describes communication unit 18 of mobile device 10 configured to receive and transmit sensed data from counter-communication unit 48 of external unit 20 wherein the Examiner deems sensed data received and transmitted between mobile unit 10 and external unit 20 as the claimed “a first communication link”), the paired device (20, 22) being the outdoor power equipment (figs. 2, 3 shows external unit 20 as an angler grinder and external unit 22 as a power drill wherein the Examiner deems the angler grinder and/or the power drill are usable outside), 
communicate with a network device over a second communication link (fig. 4 and col. 12, ll. 28 – 38 describes data stored in memory 40 transmitted to a cloud via external unit 24 wherein the Examiner deems the cloud as the claimed “a network device” and data stored in memory 40 transmitted to the cloud via external unit 24 as the claimed “a second communication link”) to provide operator information comprising the physiological parameter of the (col. 9, ll. 42 – 44 describes vital-data sensor element 28 configured to sense a pulse and a body temperature of an operator and col. 12, ll. 28 – 38 describes data stored in memory 40, such as the pulse and the body temperature data of an operator sensed by vital-data sensor element 28, transmitted to a cloud via external unit 24 wherein such data is further processed), the network device being a user equipment (24, fig. 4) or a network entity (col. 12, ll. 28 – 38; “a cloud”).
 
	Esenwein further discloses processing circuitry (12, 18) receive, from the wearable device (10), a trigger communication [in response to the operator information], wherein the trigger communication is based on an analysis of information comprising the operator information performed by the wearable device (10) (col. 11, l. 10 – col. 12, l. 1 describes the invention of Esenwein in operation wherein after acceleration information of external unit 22 is transmitted to mobile function device 10 and is compared/evaluated/analyzed with acceleration information and sensed pulse characteristic information of the operator via computing unit 14 of mobile function device 10, if an emergency situation such as a fall is determined, a signal from mobile function device 10 is sent to external unit 22 to switch off external unit 22 wherein the Examiner deems the signal from mobile function device 10 sent to external unit 22 to switch off external unit 22 based on the operator information such as the acceleration information and the sensed pulse characteristic information of the operator as the claimed “a trigger communication”), and communicate with the paired device (20, 22) in response to the trigger communication to (20, 22) to execute an operational control function to control the operation of the paired device (20, 22) based on the trigger communication (col. 11, l. 10 – col. 12, l. 1 describes the invention of Esenwein in operation wherein after acceleration information of external unit 22 is transmitted to mobile function device 10 and is compared/evaluated/analyzed with acceleration information and sensed pulse characteristic information of the operator via computing unit 14 of mobile function device 10, if an emergency situation such as a fall is determined, a signal from mobile function device 10 is sent to external unit 22 to switch off external unit 22 wherein the Examiner deems switching off external unit 22 as the claimed “an operational control function to control the operation of the paired device”).

Esenwein does not explicitly discloses the processing circuitry receive, from the network device, a trigger communication in response to the communication of the operator information, wherein the trigger communication is based on an analysis of information comprising the operator information performed by the network device, and communicate with the paired device in response to the trigger communication to cause the paired device to execute an operational control function to control the operation of the paired device based on the trigger communication.
However, Boeck teaches the processing circuitry (12a, 20a, fig. 2) receive, from the network device, a trigger communication in response to the communication of the operator information, wherein the trigger communication is based on an analysis of information comprising the operator information performed by the network device ([0037] describes a central control database transmitting a signal in response to at least one vital characteristic variable of an operator from personal protective equipment of the operator reaching a value critical for an operator to activate an emergency switch off of a portable power tool wherein the Examiner deems the central control database as the claimed “the network device”, deems the signal in response to the at least one vital characteristic variable of an operator as the claimed “trigger communication”, deems the at least one vital characteristic variable of an operator as a physiological parameter of the operator and as the claimed “the operator information”, and deems the at least one vital characteristic variable of an operator compared/evaluated/analyzed to a value critical for an operator as the claimed “an analysis of information”), and communicate with the paired device in response to the trigger communication to cause the paired device to execute an operational control function to control the operation of the paired device based on the trigger communication ([0037] describes a central control database transmits a signal in response to at least one vital characteristic variable of an operator from the personal protective equipment of the operator reaching a value critical for an operator to activate an emergency switch off of a portable power tool wherein the Examiner deems an emergency switch-off of the portable power tool as the claimed “an operational control function to control the operation of the paired device”) (Please note one having ordinary skill in the art would recognize in Esenwein processing circuitry 12, 18 transmits to the network device via the second communication link as described in col. 12, ll. 28 – 38 of Esenwein, and in Boeck processing circuitry 12a, 20a transmits to the network device and receives from the network device via second communication link as described in [0037] of Boeck, thus with the incorporation of the teachings of Boeck, specifically the functions of the processing circuitry of Boeck, with the invention of Esenwein, processing circuitry 12, 18 of Esenwein would be able to transmit via the second communication link to the network device, as disclosed in Esenwein, and would also be able to receive via the second communication link from the network device, as taught by Boeck).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the wearable device, as disclosed by Esenwein, with the processing circuitry receive, from the network device, a trigger communication in response to the communication of the operator information, wherein the trigger communication is based on an analysis of information comprising the operator information performed by the network device, and communicate with the paired device in response to the trigger communication to cause the paired device to execute an operational control function to control the operation of the paired device based on the trigger communication, as taught by Boeck, with the motivation to have a network device or central database to respond to emergency situations as a back-up or redundancy system to the evaluation unit of Esenwein, and in cases where the evaluation unit fails to detect an emergency situation, have a human or secondary response to the emergency situation.

Regarding claim 3, Esenwein, as modified by Boeck, discloses the invention as recited in claim 1.
Esenwein further discloses the sensor (28, fig. 1) is a first sensor; wherein the wearable device (10, fig. 1) comprises a second sensor configured to detect vibration (col. 8, ll. 17 – 35 describes the at least one operator specific characteristic quantity sensed by means of sensor 12 may be realized as a type of operator-specific burden such as a noise burden and/or a vibration burden wherein the Examiner deems that in addition to vital-data sensor element 28, Esenwein implies at least a second sensor configured to detect vibration data and/or noise level measurement data). 
Esenwein does not explicitly disclose the processing circuity is configured to include the vibration data or noise level measurement data in the operator information for communication to the network device via the second communication link for analysis with the physiological parameter to cause the trigger communication.
However, Boeck teaches the processing circuity (12a, 20a, fig. 2a) is configured to include the vibration data or noise level measurement data in the operator information for communication to the network device via the second communication link for analysis with the physiological parameter to cause the trigger communication ([0008] describes communication unit 20a transmits to an external unit, such a company central office, an exposure of an operator to vibration to check whether a vibration exposure limit is being maintained and the external unit transmits settings for providing controls to the drive unit of the power tool or safety functions to the power tool wherein the Examiner deems a company central office as the claimed “the network device”, deems transmitting settings for providing controls to the drive unit or safety functions as the claimed “the trigger communication” and deems checking whether a vibration exposure limit is being maintained as the claimed “analysis” of the vibration exposure information;  the Examiner deems the vibration exposure information described in [0008] can be transmitted with, or at the same time as, the physiological parameter described in [0037]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the wearable device, as disclosed by Esenwein, with the processing circuity is configured to include the vibration data or noise level measurement data in the operator information for communication to the network device via the second communication link for analysis with the physiological parameter to cause the trigger communication, as taught by Boeck, with the motivation to have a network device or central database to respond to emergency situations as a back-up or redundancy system to the evaluation unit of Esenwein, and in cases where the evaluation unit fails to detect an emergency situation, have a human or secondary response to the emergency situation.

Regarding claim 5, Esenwein, as modified by Boeck, discloses the invention as recited in claim 1.
Esenwein further discloses operation information is provided to the wearable device (10, fig. 1) via the first communication link (col. 10, ll. 37 – 57 describes communication unit 18 of mobile device 10 configured to receive and transmit sensed data from counter-communication unit 48 of external unit 20 wherein the Examiner deems sensed data received and transmitted between mobile unit 10 and external unit 20 as the claimed “the first communication link”), the operation information being descriptive of parameters associated with the operation of the paired device (20, 22, figs. 2, 3) (col. 10, ll. 61 – 67 describes sensor 30 of external unit 20, 22 transmits or provides position-specific characteristics of external unit 20, 22 to mobile function device 10; col. 11, l. 10 – col. 12, l. 1 describes the invention of Esenwein in operation wherein sensor 30 of external unit 22 provides acceleration data and position data of the external unit 22 to mobile function device 10 wherein the Examiner deems position-specific characteristics of external unit 20, 22 such acceleration data and position data, as a first example of the claimed “operation information” or descriptive parameters associated with the operation of external unit 20, 22; col. 12, ll. 1 – 7 further describes as a result of a communication between external unit 22 and mobile function device 10 setting of a protective function in case of an uncontrolled blockage wherein the Examiner deems communication provided by external device 22 to mobile function device 10 concerning an uncontrolled blockage of the external device 22 as a second example of the claimed “operation information” or descriptive parameters associated with the operation of external unit 20, 22).

Regarding claim 6, Esenwein, as modified by Boeck, discloses the invention as recited in claim 5.
Esenwein does not explicitly disclose the operation information comprises run time of the paired device; wherein the processing circuity is further configured to communicate the operation information to the network device via the second communication link for analysis with the operator information to cause the trigger communication.
Boeck teaches the operation information comprises run time of the paired device; wherein the processing circuity (12a, 20a, fig. 2a) is further configured to communicate ([0008] describes communication unit 20a transmits to an external unit, such a company central office, a running time of a tool to assess capacity utilization of the power tool and the external unit transmits settings for providing controls to the drive unit of the tool or safety functions to the tool wherein the Examiner deems the running time or run time of the power tool as the claimed “the operation information”, a company central office as the claimed “the network device”, the transmission of the running time of the tool to the company central office as the claimed “a second communication link”, deems transmitting settings for providing controls to the drive unit or safety functions as the claimed “the trigger communication” and deems assessing capacity utilization of the power tool as the claimed “analysis”; please note [0036], ll. 1 – 7 describes running time of the power tool can be transmitted to a wearable device, such as a wristwatch, via the communication unit wherein the Examiner deems the transmission of the running time of the power tool to the wearable device as the claimed “the first communication link” (claim 5), and running time of the power tool can be transmitted to the central database to monitor compliance with limit values wherein the Examiner deems the transmission of the running time of the power tool to the central database as the claimed “the second communication link”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the wearable device, as disclosed by Esenwein, with the operation information comprises run time of the paired ([0008]) and to monitor compliance with limit values ([0037], ll. 1 – 7).

Regarding claim 7, Esenwein, as modified by Boeck, discloses the invention as recited in claim 6.
Esenwein further discloses the service data or the working data provides a basis for the operational control function comprising initiating a safety related protective function (col. 12, ll. 1 – 7 describes as a result of a communication between external unit 22 and mobile function device 10 setting of a protective function in case of an uncontrolled blockage wherein the Examiner deems communication from external device 22 to mobile function device 10 concerning an uncontrolled blockage of the external device 22 as the claimed “the working data” which sets a protective function in the external device 22, or in the other words, the claimed “provides the basis for the operational control function [of] initiating a safety related protective function”. The Examiner interprets the claim, due to the recitation of the limitations in the alternative, as follows: (1) the service data or the working data provides a basis for the operational control function comprising providing operator feedback to improve operator productivity, or (2) the service data or the working data provides a basis for the operational control function comprising providing an indication of service due, or (3) the service data or the working data provides a basis for the operational control function comprising initiating a safety related protective function, wherein Esenwein discloses the third alternative).

Regarding claim 8, Esenwein, as modified by Boeck, discloses the invention as recited in claim 1.
Esenwein further discloses the operational control function comprises enabling or disabling the operation of the paired device (20, 22, figs. 2, 3) (col. 11, l. 10 – col. 12, l. 1 describes the invention of Esenwein in operation wherein after acceleration data and sensed pulse characteristics of the operator and acceleration data of external unit 22 is communicated and compared between mobile function device 10 and external unit 22, mobile function device 10 determines the operator, while operating external unit 22, has fallen and is unconscious and thus, switches off the external unit 22 to avoid further injury – therefore, mobile function device 10 provides an operational control function to switch off or disable the operation of external unit 22).

Regarding claim 11, Esenwein, as modified by Boeck, discloses the invention as recited in claim 1.
Esenwein further discloses the operational control function comprises restricting one or more operational features of the paired device (20, 22, figs. 2, 3) (col. 11, l. 10 – col. 12, l. 1 describes the invention of Esenwein in operation wherein after acceleration information of external unit 22 is transmitted to mobile function device 10 and is compared/evaluated/analyzed with acceleration information and sensed pulse characteristic information of the operator via computing unit 14 of mobile function device 10, if an emergency situation such as a fall is determined, a signal from mobile function device 10 is sent to external unit 22 to switch off external unit 22 – therefore, mobile function device 10 restricts all of the operational features of external unit 22 by switching off the operation of external unit 22).

Regarding claim 12, Esenwein, as modified by Boeck, discloses the invention as recited in claim 1.
Esenwein further discloses the wearable device (10, fig. 1) comprises a display (26, fig. 1; col. 8, ll. 58 – 67) configured to display operation information or operator information (col. 9, ll. 1 – 8).

Regarding claim 13, Esenwein, as modified by Boeck, discloses the invention as recited in claim 1.
Esenwein further discloses the wearable device (10, fig. 1) comprises a function button (col. 10, ll. 10 – 13) configured to enable the operator to interface with the wearable device (10).

Regarding claim 16, Esenwein, as modified by Boeck, discloses the invention as recited in claim 1.
Esenwein further discloses the wearable device (10, fig. 1) is configured to pair with a selected one of a plurality of different devices of different device types (col. 10, ll. 30 – 47 describes mobile function device 10 paired with a selected one of an external unit 20 wherein external unit 20 in one of a plurality of different devices of different device types such as a circular saw, a power drill, a percussion power drill, or a hammer drill. The Examiner interprets the claim, due to the recitation of the limitations in the alternative, as follows: (1) the wearable device is configured to pair with a selected one of a plurality of different devices of a same type or (2) the wearable device is configured to pair with a selected one of a plurality of different devices of different device types, wherein Esenwein discloses the second alternative).

Regarding claim 17, Esenwein discloses an outdoor power equipment device (20, 22, figs. 2, 3; figs. 2, 3 shows external unit 20 as an angler grinder and external unit 22 as a power drill wherein the Examiner deems the angler grinder and/or the power drill are usable outside) comprising: 
communications circuitry (48, fig. 2) configured to communicate with a wearable device (10, fig. 1) worn by an operator of the outdoor power equipment device (20, 22) over a communication link (col. 10, ll. 37 – 47), 
wherein the communications circuitry (48) is further configured to receive a communication from the wearable device (10) that, responsive to the communication, causes the outdoor power equipment (20, 22) to execute an operational control function to control an operation of the outdoor power equipment device (20, 22) (col. 11, l. 10 – col. 12, l. 1 describes the invention of Esenwein in operation wherein after acceleration data and sensed pulse characteristics of the operator and acceleration data of external unit 22 is communicated and compared between mobile function device 10 and external unit 22, mobile function device 10 determines the operator, while operating external unit 22, has fallen and is unconscious and thus, switches off external unit 22 to avoid further injury.  The Examiner deems when mobile function device 10 switches off the external unit 22, communication unit 48 of external device 22 receives communication from mobile function device 10 via a wireless link between communication unit 18 of the mobile function device 10 and communication unit 48 of the external device 22 to execute the operational control function of switching off external unit 22);
wherein the communication received by the communications circuitry (48) is based on a trigger communication received by the wearable device (10), the trigger communication being based on an analysis performed by the wearable device (10) of operator information comprising a physiological parameter of the operator sensed by a sensor (28, fig. 1) of the wearable device (10) (col. 11, l. 10 – col. 12, l. 1 describes the invention of Esenwein in operation wherein after acceleration information of external unit 22 is transmitted to mobile function device 10 and is compared/evaluated/analyzed with acceleration information and sensed pulse characteristic information of the operator via computing unit 14 of mobile function device 10, if an emergency situation such as a fall is determined, a signal from mobile function device 10 is sent to external unit 22 to switch off external unit 22 wherein the Examiner deems the signal from mobile function device 10 sent to external unit 22 to switch off external unit 22 based on the operator information such as the acceleration information and the sensed pulse characteristic information of the operator as the claimed “a trigger communication” and deems the sensed pulse characteristic information of the operator as the claimed “operator information comprising a physiological parameter of the operator”) and communicated to the network device by the wearable device (10) (col. 9, ll. 42 – 44 describes vital-data sensor element 28 configured to sense a pulse and a body temperature of an operator and col. 12, ll. 28 – 38 describes data stored in memory 40, such as the pulse and the body temperature data of an operator sensed by vital-data sensor element 28, transmitted to a cloud via external unit 24 wherein such data is further processed), the network device being a user equipment (24, fig. 4) or a network entity (col. 12, ll. 28 – 38; “a cloud”).

Esenwein does not explicitly disclose a motor; a working element operably coupled to the motor to be powered by the motor; and the communication received by the communications circuitry is based on a trigger communication received by the wearable device from a network device, the trigger communication being based on an analysis performed by the network device of operator information comprising a physiological parameter of the operator sensed by a sensor.
However, Boeck teaches a motor (16a, fig. 1); a working element (44a, fig. 1) operably coupled to the motor (16a) to be powered by the motor (16a); and the communication received by the communications circuitry (12a, 20a, fig. 2) is based on a trigger communication received by the wearable device from a network device, the trigger communication being based on an analysis performed by the network device of operator information comprising a physiological parameter of the operator ([0037] describes a central control database transmitting a signal in response to at least one vital characteristic variable of an operator from personal protective equipment of the operator reaching a value critical for an operator to activate an emergency switch off of a portable power tool wherein the Examiner deems the central control database as the claimed “the network device”, deems the signal in response to the at least one vital characteristic variable of an operator as the claimed “trigger communication”, deems the at least one vital characteristic variable of an operator as a physiological parameter of the operator and as the claimed “operator information comprising a physiological parameter of the operator”, and deems the at least one vital characteristic variable of an operator compared/evaluated/analyzed to a value critical for an operator as the claimed “an analysis”) (Please note one having ordinary skill in the art would recognize in Esenwein processing circuitry 12, 18 transmits to the network device as described in col. 12, ll. 28 – 38 of Esenwein, and in Boeck processing circuitry 12a, 20a transmits to the network device and receives from the network device as described in [0037] of Boeck, thus with the incorporation of the teachings of Boeck, specifically the functions of the processing circuitry of Boeck, with the invention of Esenwein, processing circuitry 12, 18 of Esenwein would be able to transmit to the network device, as disclosed in Esenwein, and would also be able to receive from the network device, as taught by Boeck, in order to transmit trigger information from the network device to external device 22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the wearable device, as disclosed by Esenwein, with a motor; a working element operably coupled to the motor 

Regarding claim 18, Esenwein, as modified by Boeck, discloses the invention as recited in claim 17.
Esenwein further discloses the operational control function comprises enabling or disabling the operation of the paired device (20, 22, figs. 2, 3) (Col. 11, l. 10 – col. 12, l. 1 describes the invention of Esenwein in operation wherein after acceleration data and sensed pulse characteristics of the operator and acceleration data of external unit 22 is communicated and compared between mobile function device 10 and external unit 22, mobile function device 10 determines the operator, while operating external unit 22, has fallen and is unconscious and thus, switches off the external unit 22 to avoid further injury – therefore, mobile function device 10 provides an operational control function to switch off or disable the operation of external unit 22).

Regarding claim 21, Esenwein discloses a system comprising: 
a wearable device (10, fig. 1) configured to be worn by an operator of outdoor power equipment (20, 22, figs. 2, 3; figs. 2, 3 shows external unit 20 as an angler grinder and external unit 22 as a power drill wherein the Examiner deems the angler grinder and/or the power drill are usable outside), the wearable device (10) comprising processing circuitry (12, 18, fig. 1) and a sensor (28, fig. 1) operably coupled to the processing circuitry (col. 9, ll. 38 – 42 describes sensor unit 12 comprises vital-data sensor element 28), the sensor (28) being configured to sense a physiological parameter of the operator (col. 9, ll. 42 – 44 describes vital-data sensor element 28 configured to sense a pulse and a body temperature of an operator wherein the Examiner deems the pulse and the body temperature of an operator as physiological parameters of the operator and as the claimed “a physiological parameter of the operator”); 
a paired device (20, 22, figs. 2, 3) configured to be paired with the wearable device (10) via wireless communication (fig. 2) over a first communication link (col. 10, ll. 37 – 57 describes communication unit 18 of mobile device 10 configured to receive and transmit sensed data from counter-communication unit 48 of external unit 20 wherein the Examiner deems sensed data received and transmitted between mobile unit 10 and external unit 20 as the claimed “a first communication link”), and communication circuitry (48, fig. 2) configured to communicate over the first communication link (col. 10, ll. 37 – 57), the paired device (20, 22) being the outdoor power equipment (figs. 2, 3 shows external unit 20 as an angler grinder and external unit 22 as a power drill wherein the Examiner deems the angler grinder and/or the power drill are usable outside); and 
wherein the processing circuitry (12, 18) of the wearable device (10) is configured to; 
communicate with a paired device (20, 22, figs. 2, 3) over the first communication link during an operation of the paired device (20, 22) (col. 10, ll. 37 – 57 describes communication unit 18 of mobile device 10 configured to receive and transmit sensed data from counter-communication unit 48 of external unit 20 wherein the Examiner deems sensed data received and transmitted between mobile unit 10 and external unit 20 as the claimed “a first communication link”), the paired device (20, 22) being the outdoor power equipment (figs. 2, 3 shows external unit 20 as an angler grinder and external unit 22 as a power drill wherein the Examiner deems the angler grinder and/or the power drill are usable outside), 
communicate with a network device over a second communication link (fig. 4 and col. 12, ll. 28 – 38 describes data stored in memory 40 transmitted to a cloud via external unit 24 wherein the Examiner deems the cloud as the claimed “a network device” and data stored in memory 40 transmitted to the cloud via external unit 24 as the claimed “a second communication link”) to provide operator information comprising the physiological parameter of the operator to the network device (col. 9, ll. 42 – 44 describes vital-data sensor element 28 configured to sense a pulse and a body temperature of an operator and col. 12, ll. 28 – 38 describes data stored in memory 40, such as the pulse and the body temperature data of an operator sensed by vital-data sensor element 28, transmitted to a cloud via external unit 24 wherein such data is further processed), the network device being a user equipment (24, fig. 4) or a network entity (col. 12, ll. 28 – 38; “a cloud”).
communicate with the paired device (20, 22) in response to the trigger communication to cause the paired device (20, 22) to execute an operational control function to control the operation of the paired device (20, 22) based on the trigger communication (col. 11, l. 10 – col. 12, l. 1 describes the invention of Esenwein in operation wherein after acceleration information of external unit 22 is transmitted to mobile function device 10 and is compared with acceleration information and sensed pulse characteristic information of the operator via computing unit 14 of mobile function device 10, if an emergency situation such as a fall is determined, a signal from mobile function device 10 is sent to external unit 22 to switch off external unit 22 wherein the Examiner deems the signal from mobile function device 10 sent to external unit 22 to switch off external unit 22 based on the operator information such as the acceleration information and the sensed pulse characteristic information of the operator as the claimed “a trigger communication” and deems switching off external unit 22 as the claimed “an operational control function to control the operation of the paired device”).

Esenwein does not explicitly disclose the paired device comprising a motor, a working element powered by the motor, a network device configured to establish a 
However, Boeck teaches the paired device (10a, fig. 1) comprising a motor (16a, fig. 1), a working element (44a, fig. 1) powered by the motor (16a), a network device configured to establish a second communication link with the wearable device ([0037] describes a central control database transmitting a signal in response to at least one vital characteristic variable of an operator from personal protective equipment of the operator reaching a value critical for an operator to activate an emergency switch off of a portable power tool wherein the Examiner deems the central control database as the claimed “the network device” and deems the personal protective equipment as the claimed “wearable device”); and receive, from the network device, a trigger communication in response to the communication of the operator information, wherein the trigger communication is based on an analysis of information comprising the operator information performed by the network device ([0037] describes a central control database transmitting a signal in response to at least one vital characteristic variable of an operator from personal protective equipment of the operator reaching a value critical for an operator to activate an emergency switch off of a portable power tool wherein the Examiner deems the central control database as the claimed “the network device”, deems the signal in response to the at least one vital characteristic variable of an operator as the claimed “trigger communication”, and deems the at least one vital characteristic variable of an operator compared/evaluated/analyzed to a value critical for an operator as the claimed “an analysis of information”) (Please note one having ordinary skill in the art would recognize in Esenwein processing circuitry 12, 18 transmits to the network device as described in col. 12, ll. 28 – 38 of Esenwein, and in Boeck processing circuitry 12a, 20a transmits to the network device and receives from the network device as described in [0037] of Boeck, thus with the incorporation of the teachings of Boeck, specifically the functions of the processing circuitry of Boeck, with the invention of Esenwein, processing circuitry 12, 18 of Esenwein would be able to transmit to the network device, as disclosed in Esenwein, and would also be able to receive from the network device, as taught by Boeck) .
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the wearable device, as disclosed by Esenwein, with the paired device comprising a motor, a working element powered by the motor, a network device configured to establish a second communication link with the wearable device; and receive, from the network device, a trigger communication in response to the communication of the operator information, wherein the trigger communication is based on an analysis of information comprising the operator information performed by the network device, as taught by Boeck, with the motivation to have a network device or central database to respond to emergency situations as a back-up or redundancy system to the evaluation unit of Esenwein, and in cases where the evaluation unit fails to detect an emergency situation, have a human or secondary response to the emergency situation.

Regarding claim 23, Esenwein, as modified by Boeck, discloses the invention as recited in claim 1.
Esenwein further discloses the sensor (28, fig. 1) is configured to sense the physiological parameter as a heart rate of the operator (col. 9, ll. 42 – 44 describes vital-data sensor element 28 configured to sense a pulse and a body temperature of an operator).

Regarding claim 24, Esenwein, as modified by Boeck, discloses the invention as recited in claim 21.
Esenwein does not explicitly disclose the network entity is configured to perform the analysis of the information comprising the operator information, the information further comprising external information not provided to the network entity via the second communication link to the wearable device. 
However, Boeck teaches the network entity is configured to perform the analysis of the information comprising the operator information, the information further comprising external information not provided to the network entity via the second communication link to the wearable device ([0037] describes a central control database transmitting a signal in response to at least one vital characteristic variable of an operator from personal protective equipment of the operator reaching a value critical for an operator to activate an emergency switch off of a portable power tool wherein the Examiner deems the central control database as the claimed “the network device”, deems the at least one vital characteristic variable of an operator compared/evaluated/analyzed to a value critical for an operator as the claimed “an analysis of information”, deems the value critical for the operator to which the at least one vital characteristic variable of an operator is compared/evaluated/analyzed as the claimed “external information”) (As discussed in claim 21, the incorporation of the teachings of Boeck, specifically the functions of the processing circuitry of Boeck, with the invention of Esenwein, processing circuitry 12, 18 of Esenwein would be able to transmit to the network device, as disclosed in Esenwein, and would also be able to receive from the network device, as taught by Boeck. Thus, the central control database of Boeck would be transmitting to processing circuitry 12, 18 of mobile function device 10 of Esenwein wherein the Examiner deems the communication between the central control database of Boeck and mobile function device 10 of Esenwein as the claimed “the second communication link”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the wearable device, as disclosed by Esenwein, with the network entity is configured to perform the analysis of the information comprising the operator information, the information further comprising external information not provided to the network entity via the second communication link to the wearable device, as taught by Boeck, with the motivation to have a network device or central database to respond to emergency situations as a back-up or redundancy system to the evaluation unit of Esenwein, and in cases where the evaluation unit fails to detect an emergency situation, have a human or secondary response to the emergency situation.

Claims 9 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Esenwein, in view of Boeck, in further view of Innami et al. (U.S. 7,784,104 B2), hereinafter Innami.

Regarding claim 9, Esenwein, as modified by Boeck, discloses the invention as recited in claim 8.
Esenwein, as modified by Boeck, does not explicitly disclose the enabling or disabling the operation of the paired device is performed based on provision of identifying information of the operator to the paired device, and wherein the operational control function further comprises providing an alarm, locally or remotely, or immobilizing the paired device based on the identifying information.
However, Innami teaches the enabling or disabling the operation of the paired device (10, fig. 1) is performed based on provision of identifying information of the operator to the paired device (10) (col. 4, ll. 3 – 23 describes upon triggering power switch 70 by user holding power tool 10 with wearable piece 20, authenticator 100 in power tool 10 communicates with certification unit 200 in wearable piece 20 to verify the identification code of power tool 10 matches the identification of wearable piece 20 wherein if the identification code of power tool 10 matches the identification of wearable piece 20, operation of power tool 10 is enable, and if the identification code of power tool 10 does not match the identification of wearable piece 20, operation of power tool 10 is disabled), and wherein the operational control function (The Examiner deems an “operational control function” as an operation of the wearable device) further comprises immobilizing the paired device (10) based on the (The ordinary definition of the term “immobilize” is “to prevent freedom of movement or effective use of” – Merriam Webster dictionary, thus col. 4, ll. 3 – 23 describes when the identification code of power tool 10 does not match the identification of wearable piece 20 and operation of power tool 10 is disabled, power tool 10 is immobilized or prevented effective use of power tool 10. The Examiner interprets the second portion of the claim, due to the recitation of the limitations in the alternative, as follows: (1) the operational control function further comprises providing an alarm, locally or remotely, or (2) the operational control function further comprises immobilizing the paired device based on the identifying information, wherein Innami discloses the second alternative).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the processing circuitry, as disclosed by Esenwein, as modified by Boeck, with the enabling or disabling the operation of the paired device is performed based on provision of identifying information of the operator to the paired device, and wherein the operational control function further comprises providing an alarm, locally or remotely, or immobilizing the paired device based on the identifying information, as taught by Innami, with the motivation to provide an antitheft power tool system which is capable of placing the power tool in security without resorting to any awkward setting (col. 1, ll. 38 – 41).

Regarding claim 19, Esenwein, as modified by Brock, discloses the invention as recited in claim 18.

However, Innami teaches the enabling or disabling the operation of the outdoor power equipment device (10, fig. 1) is performed based on provision of identifying information of the operator to the outdoor power equipment device (10) (col. 4, ll. 3 – 23 describes upon triggering power switch 70 by user holding power tool 10 with wearable piece 20, authenticator 100 in power tool 10 communicates with certification unit 200 in wearable piece 20 to verify the identification code of power tool 10 matches the identification of wearable piece 20 wherein if the identification code of power tool 10 matches the identification of wearable piece 20, operation of power tool 10 is enable, and if the identification code of power tool 10 does not match the identification of wearable piece 20, operation of power tool 10 is disabled).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the processing circuitry, as disclosed by Esenwein, as modified by Boeck, with the enabling or disabling the operation of the outdoor power equipment device is performed based on provision of identifying information of the operator to the outdoor power equipment device, as taught by Innami, with the motivation to provide an antitheft power tool system which is capable of placing the power tool in security without resorting to any awkward setting (col. 1, ll. 38 – 41).

Regarding claim 20, Esenwein, as modified by Boeck, as further modified by Innami, discloses the invention as recited in claim 19.
Esenwein, as modified by Boeck, does not explicitly disclose the operational control function further comprises providing an alarm, locally or remotely, or immobilizing the outdoor power equipment device based on the identifying information.
However, Innami teaches the operational control function (The Examiner deems an “operational control function” as an operation of the wearable device) further comprises immobilizing the outdoor power equipment device (10, fig. 1) based on the identifying information (The ordinary definition of the term “immobilize” is “to prevent freedom of movement or effective use of” – Merriam Webster dictionary, thus col. 4, ll. 3 – 23 describes when the identification code of power tool 10 does not match the identification of wearable piece 20 and operation of power tool 10 is disabled, power tool 10 is immobilized or prevented effective use of power tool 10. The Examiner interprets the claim, due to the recitation of the limitations in the alternative, as follows: (1) the operational control function further comprises providing an alarm, locally or remotely, or (2) the operational control function further comprises immobilizing the paired device based on the identifying information, wherein Innami discloses the second alternative).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the processing circuitry, as disclosed by Esenwein, as modified by Boeck, as further modified by Innami, with the operational control function further comprises providing an alarm, locally or remotely, or immobilizing the outdoor power equipment device based on the identifying information, (col. 1, ll. 38 – 41).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Esenwein, in view of Boeck, in further view of Hoffman et al. (U.S. 6,624,754 B1), hereinafter Hoffman.

Regarding claim 14, Esenwein, as modified by Boeck, discloses the invention as recited in claim 13.
Esenwein, as modified by Boeck, does not explicitly disclose a distress signal is communicable to a network entity via a second communication link responsive to [an] operation of the function button.
However, Hoffman teaches a distress signal is communicable to a network entity via a second communication link responsive to [an] operation of the function button (42a, figs. 3A, 3B) (col. 9, ll. 4 – 52 describes upon actuation of manual alarm push-button 42a, remote alarm switch unit 40 comprising a miniature radio transmitter and built-in antenna signals an alarm signal to central dispatch station 80 wherein the Examiner deems central dispatch station 80 as the claimed “network entity” and the wireless communication between manual alarm push-button 42a of the wristband assembly of Hoffman and central dispatch station 80 as the claimed “second communication link”).


Response to Arguments
Applicant’s amendments, filed 7 December 2020, with respect to the Claim Objections of claims 1, 7, 8, 14, 18 and 21 have been fully considered and are persuasive.  The Claim Objections of claims 1, 7, 8, 14, 18 and 21 have has been withdrawn. 
Applicant’s amendments and arguments, filed 7 December 2020, with respect to the rejection of claims 1, 5 – 8, 11 – 13, 15 – 16 and 23 under 35 USC 102(a)(2) and the rejection of claims 3, 9, 14 and 17 – 22 under 35 USC 103 have been considered but are moot because the new ground of rejection relies on a combination of references not applied in the prior rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        8 February 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731